Citation Nr: 1728848	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  12-01 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1961 to January 1965.   
These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In September 2013, the Veteran withdrew his request for a Board videoconference hearing, scheduled for October 2013.  

In September 2016, the Board remanded the issues herein for further development.  For the reasons discussed below, the Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran has already established current disabilities of bilateral hearing loss and tinnitus for rating purposes.   

2.  The Veteran has already established an in-service event or injury through competent, consistent, credible, and highly probative lay evidence regarding military noise exposure due to firearms and aircrafts.

3.  Neither the Veteran's bilateral hearing loss nor tinnitus is etiologically related to his service.   


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met.  See 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.   The criteria for establishing service connection for tinnitus have not been met.  See 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

The Board has already conceded that the Veteran has current disabilities of bilateral hearing loss and tinnitus for rating purposes.  See February 2010 Application for Benefits; August 2010 VA audiological examination/opinion; September 2013 examination/opinion by private audiologist; November 2016 VA audiological examination/opinion; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Board has already conceded that the Veteran experienced an in-service event or injury based on his competent, consistent, credible, and highly probative lay evidence regarding military noise exposure due to firearms and aircrafts.  See February 2010 Application for Benefits; January 2012 VA Form 9; Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 465.  Thus, the Veteran's claims rest on whether his bilateral hearing loss and/or tinnitus are etiologically related to his service (nexus).  

The Veteran generally contends that his hearing loss and tinnitus began during service as a result of his service as an aircraft equipment repairman, which required him to work on the flight line daily.  See February 2010 Application for Benefits; January 2012 VA Form 9; Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 465.  The Board notes that, while the Veteran likely spent time in the flight line, his hearing conservation records indicate that his primary work area was in the hanger shop.  See service treatment records.  Unfortunately, however, the current evidence of record lacks the necessary nexus opinion in order to substantiate the claims.  The Veteran is not a medical professional who can competently opine regarding etiology and the current record lacks a positive nexus opinion.  See Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 465.  As such, the preponderance of the evidence is against the Veteran, benefit of the doubt due to equipoise is inapplicable, and service connection for neither bilateral hearing loss nor tinnitus is warranted.  

Service treatment records indicated that the Veteran was in a hearing conservation program and was routinely exposed to hazardous noise.  While the Veteran's hearing thresholds at entrance and separation were within normal limits, the Board acknowledges that there was a decline in overall hearing acuity.  See April 1963 audiogram; September 1964 audiogram.  However, these records are silent regarding nexus.  Additionally, private audiology records, dated from 2004 to 2010, are also silent regarding nexus.  Further, although the Veteran was afforded an August 2010 VA audiological examination/opinion; it was found inadequate per the September 2016 Board Remand.  As such, the Board focused its analysis on the two nexus opinions of record, discussed below.

In September 2013, the Veteran's private audiologist wrote that that Veteran "had a lot of noise exposure" during his active duty service and that it is "very probable that the noise that he was exposed to when he was active duty has contributed to his hearing loss."  However, the audiologist did not provide any rationale for his opinion.  As adequate opinions require rationale, the Board finds this opinion inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Further, while the audiologist opined that the Veteran's service may have contributed to his hearing loss; this is too speculative in nature and does not provide a sufficinet basis upon which to grant the claims.   See Bostain v. West, 11 Vet. App. 124 (1998).

As previously mentioned, in September 2016, the Board remanded the issues herein for further development.  Specifically, the Board directed the AOJ to obtain an opinion that: (1) considered the converted values from ASA to ISO-ANSI in the Veteran's in-service audiograms; (2) discussed whether the Veteran's current bilateral hearing loss and tinnitus are at least as likely as not (50 percent or greater probability) related to his service period, including his conceded exposure to aircraft engines while serving as an aircraft equipment repairman in the Air Force; (3) addressed the significance of the decline in overall hearing acuity shown in the service treatment records; (4) addressed the Veteran's contentions that his in-service daily noise exposure started his hearing loss and tinnitus process and that this exposure is just as likely to have contributed to his current hearing loss as his post-service noise exposure; (5) considered the Veteran's reported onset of hearing loss 6 years prior to the 2010 examination, when those around him expressed frustration with his inability to hear; and (6) explain why the Veteran's currently diagnosed hearing loss is not merely a delayed response to his conceded, in-service noise exposure.

Pursuant to the September 2016 Board remand, the AOJ completed a VA audiological examination/opinion in November 2016.  The examiner noted the Veteran's aforementioned contentions as well as his self-reported, post-service history of noise exposure from farm equipment (over the past 50 years) and power tools (used intermittently).  The examiner also noted that the Veteran's hearing thresholds at entrance and separation were well-within normal limits (< 20 dB hearing loss), with no evidence of noise notch patterning.  The examiner explained that the in-service threshold shifts were highly variable and not clinically significant.  The examiner further noted that the Veteran's post-discharge, farm noise had a high probability of noise exposure and that the Veteran reported tinnitus onset around 2000 (30 plus years following discharge).  The examiner explained that, according to the American College of Occupational Medicine Noise and Hearing Conservation Committee, "a noise induced hearing loss will not progress once it is stopped."  Based on the above, the examiner concluded that the Veteran's: (1) hearing loss was less likely than not related to his military noise exposure/acoustic trauma; (2) tinnitus was less likely than not related to military noise exposure; and (3) tinnitus was less likely than not related to his current hearing loss.  The Board finds this examination adequate and Stegall-compliant because it contained a relevant medical history, included a review of the record, and sufficiently explained rationales.  See Barr, 21 Vet. App. at 312; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Stegall, 11 Vet. App. at 271.

In sum, the criteria for establishing service connection for bilateral hearing loss and tinnitus include the requirement that a positive nexus exist between the Veteran's current disability and his in-service event or injury.  Based on the aforementioned, the Board finds that the current evidence of record lacks the necessary nexus opinion in order to substantiate the claims.  As such, the preponderance of the evidence is against the Veteran, benefit of the doubt due to equipoise is inapplicable, and service connection for neither bilateral hearing loss nor tinnitus is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


